                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DISTRICT

UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )
                                              )      No. 4:19-CR-00116-JMB
KENNETH A. GROOMS, II,                        )
                                              )
                       Defendant.             )

               GOVERNMENT=S MOTION FOR A DETERMINATION OF
                ADMISSIBILITY PURSUANT TO TITLE 18 U.S.C. ' 3501

       COMES NOW the United States of America, by and through the United States Attorney

for the Eastern District of Missouri, Jeffrey B. Jensen, and Jennifer A. Winfield, Assistant United

States Attorney for said district, and files its request pursuant to Title 18 U.S.C. ' 3501 and Rule

12(d) for a determination of the admissibility of a confession by defendant.

                                              Respectfully submitted,

                                              JEFFREY B. JENSEN
                                              United States Attorney


                                                 /s/ Jennifer A. Winfield      .
                                              JENNIFER A. WINFIELD, #53350MO
                                              Assistant United States Attorney
                                              111 S. Tenth Street, 20th Floor
                                              St. Louis, Missouri 63102
                                              (314) 539-2200

                                 CERTIFICATE OF SERVICE
        I hereby certify that on March 13, 2019, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon counsel
of record.

                                                 /s/Jennifer A. Winfield       .
                                              JENNIFER A. WINFIELD, #53350MO
                                              Assistant United States Attorney
